ORDER
PER CURIAM.
The defendant, Rubin Bowden, was charged with murder in the first degree and armed criminal action. After a trial in the circuit court of Jackson County, a jury found the defendant guilty of murder in the second degree, § 565.020, RSMo 1994, and armed criminal action, § 571.015.1, RSMo 1994. The court sentenced the defendant to concurrent terms, after determining that he was a prior offender pursuant to § 558.016, RSMo 1994, to 22 years imprisonment for murder in the second degree and 20 years imprisonment for armed criminal action. We affirm. Rule 30.25(b), V.A.M.R.